[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 6958
1. After hearing both parties and reviewing the statutory criteria for division of marital assets the court finds:
(a) That is has jurisdiction of the marriage and the parties, both having appeared with counsel and were heard.
(b) That the marriage has broken down irretrievably.
(c) The marriage is dissolved.
(d) Neither party is seeking alimony and none is awarded.
(e) Both parties are responsible for their own attorneys fees.
(f) The plaintiff was the major contributor to the support of the parties throughout the marriage.
(g) The defendant had a substantial gambling habit which was the major factor in the breakdown of the marriage.
2. This Court divides the marital assets as follows:
(a) The defendant shall convey his one-quarter (1/4) interest in and to 110 Adobe Circle, Jupiter, Florida to the plaintiff subject to any and all mortgages, taxes and liens thereon.
(b) The plaintiff shall convey her one-half (1/2) interest in and to 45 Hale Street, Rockville, Connecticut to the defendant subject to all mortgages, taxes and liens thereon.
(c) The plaintiff shall make no claim to the defendants lots (2) in Cape Coral, Florida.
(d) The parties shall not have nor make any claims against the others pension, IRA or bank accounts.
(e) The defendant may keep all personality in 45 Hale Street except the hall tree, the corner hutch, the nursing books, the table lamps from plaintiff's sister, the shell mirror and the leaf vacuum.
BY THE COURT, CT Page 6959
Hon. Philip R. Dunn, J. Superior Court Judge